In re Garan’s Inc.; Liberty Mutual Insurance Company; — Defendant(s); Applying For Writ of Certiorari and/or Review Office of Workers’ Compensation District 4, No. 02-02417; to the Court of Appeal, Third Circuit, No. 13-482.
Granted. The judgment of the court of appeal is vacated. The case is remanded to the court of appeal for reconsideration in light of Church Mutual Co. v. Dardar, 13-2351 (La.5/7/14), — So.3d -, 2014 WL 1800067, and Cook v. Family Care Services, Inc., 13-2326 (La.5/7/14), — So.3d -, 2014 WL 1800038.